Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
                                   SPECIFICATION OBJECTION
Insertion of “now Pat. No, 11,225,559,” after “March 8, 2018,” in line 2 of paragraph [0001] of the specification is needed for update.  Submission of a whole paragraph would be needed.

				CLAIM OBJECTION
The recited preamble (A composition) of claims 2-10 and 14-15 should be “The composition”.  The recited preamble (An apparatus) of claims 12 should be “The apparatus”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over
English abstract of CN 104419141 A (March 18, 2015) in view of GB 2537756 (Oct. 10, 2016).
The English abstract of CN teaches a flame retardant composition comprising
20-60 mass% of polybutylene terephthalate (PBT), 10-40 mass% of polyethylene
terephthalate (PET), 10-25 mass% of glass fiber and 0.1-1 mass% of lubricant meeting claims 1-10 except organopolysiloxane as a tribological modifier.
The instant invention further recites an ultra-high molecular weight 
organopolysiloxane havinga kinematic viscosity greater than 100,000 mm2·s-1 as a tribological modifier and a second tribological modifier including polytetrafluoroethylene over the CN.
The instant ultra-high molecular weight organopolysiloxane is also known as the
lubricant in the art.
GB teaches a valve stem having a good sliding property obtained from a
composition comprising polybutylene terephthalate (PBT), more than 10 wt.% of glass
fibers and polydimethylsiloxane at page 5 and page 13, lines 10-17. The
polydimethylsiloxane is taught to have a kinematic viscosity of around 100,000 mm2·s-1
in amount of 1.5-10 wt.% at page 7, lines 4 and 17-21.  GB also teaches employing a filler such as polytetrafluoroethylene for increasing the slip and for reducing frictions at page 10, lines 22-35.
	Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to utilize the instant amount of the art well-known lubricant such
as the polydiorganosiloxane and polytetrafluoroethylene taught by GB in the CN since CN teaches 0.1-1 mass% of lubricant and since the CN and GB teach a composition comprising the PBT having an antistatic property and good sliding property and since the good sliding property would be expected to yield the antistatic property inherently absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).
	Whether utilization of the recited masterbatch of claim 1 or not would be immaterial for the claimed final composition since all components are thoroughly mixed inherently by utilizing an extruder as taught in [0096] of the instant specification.
Further as to the recited properties of claims 6-8 and 10, the above discussed modified composition of CN would be expected to meet the recited property.

	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over
GB 2537756 (Oct. 10, 2016) in view of Kojima et al. (US 10.047,697) and Liu et al. (US 10,093,069).
GB teaches a valve stem having a good sliding property obtained from a
composition comprising polybutylene terephthalate (PBT) and polydimethylsiloxane at page 5 and page 13, lines 10-17. The polydimethylsiloxane is taught to have a kinematic viscosity of around 100,000 mm2·s-1 in amount of 1.5-10 wt.% at page 7, lines 4 and 17-21. 
GB also teaches employing a filler such as polytetrafluoroethylene for increasing the slip and for reducing frictions at page 10, lines 22-35.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	The instant invention further recites a particle size of the PTFE and a melt flow rate thereof over GB.
	Kojima et al. teach a composition having reduced friction (col. 1, line 51) and PTFE having a particle size of 1 µm in example 2.  Kojima et al. also teach up to 10 µm at col. 7, line 36.
Liu et al. teach that the PTFE has a M.P. of 327oC at col. 6, lines 51-53 and it would expected to have the recited melt flow rate of less than 3g/10 min which is measured at 372oC with a load of 10 kg taught in the specification since viscosity would inherently decrease with increased temperature.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of GB   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to utilize the art well-known lubricant such as PTFE having the instant particle size taught by Kojima et al. in GB since GB teaches employing the PTFE and since utilization of the PTFE having the instant particle size for reducing friction is well-known as taught by Kojima et al. and since the PTFE has a M.P. of 327oC as taught by Liu et al. which would expected to have the recited melt flow rate of less than 3g/10 min which is measured at 372oC with a load of 10 kg taught in the specification absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Whether utilization of the recited masterbatch of claim 13 or not would be immaterial for the claimed final composition since all components are thoroughly mixed inherently by utilizing an extruder as taught in [0096] of the instant specification.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0353732 A1) in view of WO 2016/098026 and Irie et al. (US 8,058,330).
Wang teaches polymer blend compositions comprising various components and amounts thereof in abstract and [0063].
Wang teaches a composition comprising 50.5 wt.% of PEs1 (polybutylene terephthalate, see table 1), 33.05 wt.% of PC3 (polycarbonate, see table 1), 10 wt.% of F3 (glass fibers, see table 1) in Work 2G of table 8. 
Wang also teaches polyethylene terephthalate, copolyesters and a mixture thereof in [0071-0072].
Wang teaches various articles including medical devices in line 6 of [0222]. 
Wang further teaches employing lubricant (i.e., tribological modifier) in [0207].
The instant invention further recites organopolysiloxane having a kinematic viscosity at 25oC higher than 100,000 mm2s-1 and a first and second sliding member made of the same polymer composition over Wang.
WO teaches a polymer composition comprising at least one tribological modifier comprising an ultra-high molecular weight silicone having a kinematic viscosity of greater than 100,000 mm2s-1 in abstract and [006]. 
WO teaches that polymer articles include any moving articles or moldings that are in contact with another surface and may require high tribological requirement in [0092] in which medical inhalers and injectors are further taught.
Irie et al. teach a composition comprising a thermoplastic resin and 1-50 parts by mass of organopolysiloxane having a kinematic viscosity at 25oC higher than 100,000 mm2/sec per 100 parts by mass of the thermoplastic resin in abstract and at col. 4, lines 11.  A footnote 2 below table 1 teaches polydimethylsiloxane.
Irie et al. teach various thermoplastic resins such as polybutylene terephthalate (col. 2, line 42) and polyacetal resin, (POM which is polyoxymethylene taught by WO).  Irie et al. teach that the organopolysiloxane would provide sufficient surface-lubricating properties and suppression of development of external surface defects of molded products at col. 1, lines 14-21 and 43-53.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known tribological modifier such as ultra-high molecular weight silicone tribological modifier and organopolysiloxane taught by WO and Irie et al., respectively, in the Work 2G of table 8 of Wang in order to provide sufficient surface-lubricating properties and suppression of development of external surface defects of molded products since Wang teaches employing lubricant and since the ultra-high molecular weight silicone tribological modifier and organopolysiloxane are well-known tribological modifier as taught by WO and Irie et al. and further to obtain medical inhalers and injectors taught by WO thereof since Wang teaches various articles including medical devices and since the medical inhalers and injectors comprise moving articles or moldings that are in contact with another surface as taught by WO absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Whether utilization of the recited masterbatch of claim 11 or not would be immaterial for the claimed apparatus comprising a final composition since all components are thoroughly mixed inherently by utilizing an extruder as taught in [0096] of the instant specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,225,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly recited “comprising” of claim 1 would permit a second tribological modifier such as PTFE of the patent as evidenced by the instant claim 3 and because the instantly recited “comprising” of claim 13 would permit presence of reinforcing fibers in claim 13 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762